DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al. (US 2015/0079380, “Muramatsu”) in view of Kim et al. (US 2015/0131031, “Kim”), in view of Yamada et al. (US 2014/0160404, “Yamada”), in view of Choi et al. (US 2015/0064367, “Choi”).
Regarding claim 1, Muramatsu teaches a circular polarizing plate ([0054]) comprising a polarizer ([0016]) and a compensation film disposed on a surface of the polarizer (e.g., [0016]). Muramatsu additionally teaches that the compensation film may comprise a liquid crystal layer (e.g., [0006] – [0008], [0013]). Muramatsu teaches that the in plane retardations of the retardation or compensation layer satisfy the limitations of Equations 1 or 2 ([0131], [0134], wherein Re(450)<Re(550)<Re(650)).	Muramatsu fails to specifically teach the reflection color in the CIE-Lab color coordinate system satisfies Δa*b*≤5. However, in the same field of endeavor of compensation films for use in organic light emitting displays ([0005] – [0008]), Kim teaches that it is known and useful to provide a smaller Δa*b* value in order to provide an OLED type display having better color shift properties (e.g., [0146] - [0148]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provided the device or display with a Δa*b* of less than 5 because providing a smaller Δa*b* value helps to provide an OLED type display having better color shift properties (e.g., [0146] - [0148]).	Muramatsu fails to specifically teach that the compensation film absorbs light in a wavelength region of less than or equal to 420 nm. In the same field of endeavor of organic electroluminescent devices ([0013], [0047]), Yamada teaches to include a UV absorbing layer or additive in the layers of a display device in order to protect the underlying films from harmful ultraviolet light so that the device may be used, for example, in outdoor applications ([0011], [0012], [0014], [0019]). It therefore would 
Regarding claims 2 and 3, modified Muramatsu additionally teaches that the liquid crystal layer may include an additive or liquid crystal configured to absorb light in the range of less than 400 nm, and teaches that the compounds may be used in protective or additional layers (e.g., Yamada, [0038] – [0041]; [0045] – [0047]). The Examiner notes that the liquid crystalline layer of Muramatsu may additionally include a UV-light based photoinitiator, which may be considered to configure the liquid crystals to absorb light in the wavelength region of less than 420 nm (i.e., the ultraviolet region; see [0092], [0092], [0109]).
Regarding claim 4, modified Muramatsu additionally teaches to include an additional layer in order to absorb light in a wavelength region of less than 420 nm, and teaches that such a configuration may be preferable from a manufacturing standpoint (Yamada, e.g., [0036], [0037], [0029]).
Regarding claims 5 and 6, modified Muramatsu additionally teaches that the absorption of light at 400 nm may be greater than or equal to 50% (Yamada, e.g., [0035]).
Regarding claim 7, modified Muramatsu additionally teaches that the transmittance of light at 550 nm is significantly greater than the transmittance of light at 400 nm (Yamada, [0035], [0019]; wherein the light absorbing layer has a light transmittance of 80% or more from 430 to 650 nm and of less than 10% at 400 nm, thus the ratio of transmittance at 550 to 400 nm could be 0.125 or lower). 
Regarding claim 8, Muramatsu additionally teaches that the film should transmit light in the visible wavelengths (see Yamada, [0035], [0030]; wherein the light absorbing layer has a light transmittance of 80% or more from 430 to 650 nm). Yamada additionally teaches that it is preferred to have high light transmission in order to reduce power consumption, which may further reduce heat generation and improve the durability of the device ([0030]). Therefore one of ordinary skill in the art would have found it obvious to have adjusted the transmittance of light in the visible area of the spectrum to higher than 90% in order to improve the efficiency of the device ([0030]).
Regarding claim 9, Muramatsu additionally teaches that the compensation film may have an in plane retardation at 550 nm reading on the range of from 110 to 165 nm (Muramatsu, [0052] - [0054]).
Regarding claim 10, Muramatsu additionally teaches that the compensation film comprises a single liquid crystal film (e.g., [0042], [0043]). 
Regarding claim 11, Muramatsu teaches a circular polarizing plate ([0054]) comprising a polarizer ([0016]) and a compensation film disposed on a surface of the polarizer (e.g., [0016]). Muramatsu additionally teaches that the compensation film may comprise a liquid crystal layer (e.g., [0006] – [0008], [0013]). Muramatsu teaches that the in plane retardations of the retardation or 
Regarding claims 12 and 13, Muramatsu additionally teaches that the film should transmit light in the visible wavelengths (see Yamada, [0035], [0030]; wherein the light absorbing layer has a light transmittance of 80% or more from 430 to 650 nm). Yamada additionally teaches that it is preferred to have high light transmission in order to reduce power consumption, which may further reduce heat generation and improve the durability of the device ([0030]). Therefore one of ordinary skill in the art would have found it obvious to have adjusted the transmittance of light in the visible area of the spectrum to higher than 90% in order to improve the efficiency of the device ([0030]).
Regarding claims 14 and 15, modified Muramatsu additionally teaches that the liquid crystal layer may include an additive or liquid crystal configured to absorb light in the range of less than 400 nm, and teaches that the compounds may be used in protective or additional layers (e.g., Yamada, [0038] – [0041]; [0045] – [0047]). The Examiner notes that the liquid crystalline layer of Muramatsu may additionally include a UV-light based photoinitiator, which may be considered to configure the liquid crystals to absorb light in the wavelength region of less than 420 nm (i.e., the ultraviolet region; see [0092], [0092], [0109]).
Regarding claim 16, modified Muramatsu additionally teaches to include an additional layer in order to absorb light in a wavelength region of less than 420 nm, and teaches that such a configuration may be preferable from a manufacturing standpoint (Yamada, e.g., [0036], [0037], [0029]). 
Regarding claims 17 and 18, modified Muramatsu additionally teaches that the absorption of light at 400 nm may be greater than or equal to 50% (Yamada, e.g., [0035]).
Regarding claim 19, modified Muramatsu additionally teaches that the transmittance of light at 550 nm is significantly greater than the transmittance of light at 400 nm (Yamada, [0035], [0019]; wherein the light absorbing layer has a light transmittance of 80% or more from 430 to 650 nm and of less than 10% at 400 nm, thus the ratio of transmittance at 550 to 400 nm could be 0.125 or lower).
Regarding claim 20, Muramatsu additionally teaches that the compensation film may have an in plane retardation at 550 nm reading on the range of from 110 to 165 nm (Muramatsu, [0052] - [0054]) and additionally teaches that the compensation film comprises a single liquid crystal film (e.g., [0042], [0043]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782